Case 2:20-cv-05353-ODW-AS Document 11 Filed 06/17/20 Page 1 of 3 Page ID #:49




 1                                                                                         O
 2
 3
 4
 5
 6
 7
 8
                            United States District Court
 9
                            Central District of California
10
11   S.M. et al.,                                Case No. 2:20-cv-05353-ODW (ASx)
12                  Plaintiffs,                  ORDER GRANTING TEMPORARY
13          v.                                   RESTRAINING ORDER AND
                                                 ORDER TO SHOW CAUSE WHY
14   THE REGENTS OF THE                          PRELIMINARY INJUNCTION
     UNIVERSITY OF CALIFORNIA. et                SHOULD NOT ISSUE [2]
15   al.,
16                  Defendants.
17
18          Plaintiffs S.M., Tene Medford Carr, and John Medford initiated this action
19   asserting constitutional violations and seeking an emergency injunction preventing
20   Defendant The Regents of the University of California from imminently removing life
21   sustaining medical support from minor Plaintiff S.M. (See Compl., ECF No. 1; Ex
22   Parte Appl. (“TRO”), ECF No. 2.) Plaintiff S.M. is the fourteen year-old daughter of
23   Plaintiffs Tene Medford Carr and John Medford. S.M. went into cardiac arrest on
24   June 11, 2020, and was admitted to Ronald Reagan UCLA Medical Center. S.M. is
25   currently on life support which is sustaining her heart and lung function.
26          Dr. Anil Sapru, Division Chief of Pediatric Medicine for Defendants, informed
27   Plaintiffs that S.M. is legally brain dead, that Dr. Sapru will be performing an apnea
28   test on June 16, 2020, and will be removing all life support on June 17, 2020, at 2 p.m.
Case 2:20-cv-05353-ODW-AS Document 11 Filed 06/17/20 Page 2 of 3 Page ID #:50




 1   (TRO 4; Decl of Justin A. Palmer (“Palmer Decl.”) ¶ 6, ECF No. 2-1.) Plaintiffs’
 2   counsel subsequently filed a supplemental declaration stating that he was informed
 3   life support would be removed at 12:00 p.m. on June 17, 2020. (Suppl. Decl. Justin
 4   A. Palmer ¶ 3, ECF No. 7.)        Plaintiffs are currently pursuing treatment options,
 5   including regenerative medicine techniques with Dr. Alice Pien. Plaintiffs began a
 6   novel Regenerative Medicine treatment on June 14, 2020; Dr. Pien advises that she
 7   requires at least thirty days to monitor S.M.’s response to these treatments and observe
 8   her results. (Palmer Decl. ¶ 5, Ex. B.)
 9         Accordingly, on June 16, 2020, Plaintiffs initiated the instant action and filed an
10   ex parte application for a temporary restraining order enjoining Defendants from
11   removing S.M.’s life support measures. (See TRO.) Plaintiffs provided Defendant
12   with notice of this action and of the instant application. (Palmer Decl. ¶ 2, Ex. A.)
13   The Court ordered Defendants to file any response no later than 11:00 a.m. on June
14   17, 2020. (Order, ECF No. 10.) The Court received no response from Defendants by
15   that time.
16         The standard for issuing a temporary restraining order is “substantially
17   identical” to that for issuing a preliminary injunction. Stuhlbarg Int’l Sales Co. v.
18   John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001). Pursuant to Federal Rule
19   of Civil Procedure (“Rule”) 65, a court may grant preliminary injunctive relief to
20   prevent “immediate and irreparable injury.” Fed. R. Civ. P. 65(b). In the Ninth
21   Circuit, a plaintiff must demonstrate “serious questions going to the merits, and a
22   balance of hardships that tips sharply towards the plaintiff can support issuance of a
23   preliminary injunction, [provided] that there is a likelihood of irreparable injury and
24   that the injunction is in the public interest.” All. for the Wild Rockies v. Cottrell, 632
25   F.3d 1127, 1135 (9th Cir. 2011) (internal quotation marks omitted).
26         In light of the immediacy of irreparable harm to Plaintiffs pending the Court’s
27   review of the case’s constitutional questions, the Court finds a temporary restraining
28   order warranted. Plaintiffs face the imminent irreparable harm of S.M.’s death, harm




                                                 2
Case 2:20-cv-05353-ODW-AS Document 11 Filed 06/17/20 Page 3 of 3 Page ID #:51




 1   for which there can be no reversal or adequate compensation. Thus, the balance of
 2   hardships also tips sharply in their favor.       Plaintiffs pose serious constitutional
 3   questions concerning their rights as parents to make medical decisions for their minor
 4   child and consistent with their religious beliefs. (See Compl.) The public interest will
 5   be served by consideration of these questions on their merits.
 6         Accordingly, and in light of the immediacy of irreparable harm to Plaintiffs
 7   pending the Court’s review of the case’s merits, the Court GRANTS Plaintiffs’ ex
 8   parte application for a temporary restraining order. (ECF No. 2.) Defendants are
 9   hereby ENJOINED from ending life sustaining medical support for the minor
10   Plaintiff S.M.
11         IT IS ORDERED that Defendant SHOW CAUSE on July 1, 2020, at 11:00
12   a.m., in the courtroom of the Honorable Otis D. Wright II, located in Courtroom 5D at
13   350 W. 1st Street, Los Angeles, California 90012, why a preliminary injunction
14   should not issue enjoining Defendants from removing Plaintiff S.M.’s life support
15   measures, for a period of thirty days or until the present lawsuit is resolved.
16         IT IS FURTHER ORDERED that, should Plaintiffs wish to supplement their
17   application, they must do so on or before June 22, 2020. Should Defendants wish to
18   submit an opposition brief in advance of the hearing on the Order to Show Cause, it
19   must do so on or before June 26, 2020. Plaintiffs shall not file any responsive
20   pleadings, but may address any arguments raised in Defendants’ supplemental
21   opposition at the hearing.
22
23         IT IS SO ORDERED.
24
25         June 17, 2020
26
27                                 ____________________________________
28                                          OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE



                                                 3
